NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAROLYN ANNE GARRETT,                           Nos. 15-16272
                                                    16-15939
                Plaintiff-Appellant,
                                                D.C. No. 3:14-cv-00141-LRH-
 v.                                             WGC

UBS FINANCIAL SERVICES, INC.,
                                                MEMORANDUM*
                Intervenor-Appellee,

GARRETT BULLOCK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted April 2, 2018 **

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Carolyn Garrett appeals pro se from the district court’s judgment following a

bench trial in an interpleader action brought by the holder of a family trust, UBS



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Financial Services, Inc. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo whether the district court had subject matter jurisdiction. Aetna Life Ins.

Co. v. Bayona, 223 F.3d 1030, 1033 (9th Cir. 2000). We affirm.

       Appeal No. 16-15939

       The district court had subject matter jurisdiction over this interpleader action

because two or more potential adverse claimants were diverse, and the amount-in-

controversy requirement was satisfied. See 28 U.S.C. § 1335; State Farm Fire &

Cas. Co. v. Tashire, 386 U.S. 523, 530 (1967) (explaining that statutory

interpleader allows for minimal diversity, i.e., diversity of citizenship between two

or more claimants, without regard to the fact that other rival claimants may be co-

citizens).

       The district court properly rejected Garrett’s contention that UBS brought

the interpleader action in bad faith, because UBS had a reasonable fear of exposure

to double liability. See Michelman v. Lincoln Nat’l Life Ins. Co., 685 F.3d 887,

894 (9th Cir. 2012) (holding that “in order to avail itself of the interpleader

remedy, a stakeholder must have a good faith belief that there are or may be

colorable competing claims to the stake” and that “good faith requires a real and

reasonable fear of exposure to double liability or the vexation of conflicting

                                           2                                      15-16272
claims”).

      Contrary to Garrett’s contention, UBS had standing to bring the interpleader

action because it faced a potential of multiple conflicting claims to the trust funds

it was holding. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)

(setting forth elements of Article III standing). At the time that UBS brought the

interpleader action, there were multiple potential claimants to the funds at issue.

Moreover, when the action was brought, the statute governing the independence of

an attorney reviewing a transfer instrument was ambiguous as to when

independence should be evaluated. Thus, it was possible that some claimants had

colorable claims, and UBS had a reasonable fear of exposure to double liability.

      Garrett waived the issue of venue by failing to object timely. See Libby,

McNeill, & Libby v. City Nat’l Bank, 592 F.2d 504, 510 (9th Cir. 1978) (venue is

not jurisdictional and any impropriety is waived if there is no timely objection).

      Garrett’s challenge to the district court’s denial of her motion for summary

judgment is moot because Garrett ultimately prevailed at trial.

      Appeal No. 15-16272

      The district court did not abuse its discretion by denying Garrett’s motion

for reconsideration because Garrett failed to establish grounds warranting

                                          3                                    15-16272
reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 60(b)); Abex Corp. v. Ski’s Enter., Inc., 748
F.2d 513, 516 (9th Cir. 1984) (“[C]ourts have discretion to award attorney fees to a

disinterested stakeholder in an interpleader action.”).

      AFFIRMED.




                                          4                                   15-16272